—Appeal from order, Supreme Court, Bronx County (Stanley Green, J.), entered October 12, 1999, which, inter alia, denied plaintiff’s motion to preclude defendants from presenting evidence at trial based on defendants’ failure to respond to interrogatories, unanimously dismissed as moot, without costs.
Following the IAS Court’s determination in the appealed order, plaintiff successfully moved to reargue and, upon reargument, the IAS Court granted the relief plaintiff was seeking. “[I]t is the general policy of the courts of this State where an appeal has been rendered moot to simply dismiss the appeal” (Matter of Ruskin v Safir, 257 AD2d 268, 271). Concur — Sullivan, P. J., Nardelli, Williams, Tom and Friedman, JJ.